Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/11/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the following information referred to therein has not been considered:
DE 102015203536 A1       09-01-2016     Sivantos pte ltd 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aerts (US 20120140761).
Regarding claim 1, Aerts teaches a hearing device system (binaural hearing aid system, [0019]) comprising: 
at least three devices (TL, EL, ER, fig 1, [0022]), wherein the at least three devices are configured to communicate wirelessly via near field magnetic induction wireless link(s) (nearfield magnetic induction, [0002]) based on a predetermined communication protocol (a time division multiplexed access arrangement, [0005]); 
wherein the predetermined communication protocol defines a frame comprising at least a first time slot (RCH1, fig 3) and a second time slot (SCH1, fig 3); 
wherein at least a first pair of devices of the at least three devices is configured to communicate in the first time slot (TR transmits to TL in RCH1, fig 3), and 
at least a second pair of devices of the at least three devices is configured to communicate in the second time slot (TR transmits to ER in SCH1; and
 wherein the first pair of devices is configured to transmit in the first time slot with a first transmit power level (control signal is transmitted during random channel time slot RCH1 with a higher power level than the first or second data signals, [0010]; beacon or control signal can transmit at a second respective power level which is higher than the first power during random channel slot, [0030]), and 
the second pair of devices is configured to transmit in the second time slot with a second transmit power level which is different from the first transmit power level (lower “first power level” is used when transmitters are transmitting to their respective receivers such as TR transmitting to ER, [0030]; it is noted that “first power level” and “second power level” of Aerts does not correspond to first and second power level of the claims—rather, they’re reversed).
Claim 18 is substantially similar to claim 1 and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aerts.
Regarding claim 2, Aerts teaches the hearing device system according to claim 1.
Although Aerts does not explicitly teach the feature wherein a first device of the at least three devices comprises a control circuit; and wherein the control circuit is configured to select the first transmit power level and/or the second transmit power level based on at least one of: type identifiers of at least two other devices of the at least three devices, and an evaluation of a quality of the near field magnetic induction wireless link(s) between the first device and each of the at least two other devices of the at least three devices, Aerts teaches that the receivers  can provide informational feedback and the receiver can measure the received signal strength and  request a higher signal strength until there is a sufficiently low error rate (Aerts, [0031]). It would have been obvious to one of ordinary skill in the art when the application was effectively filed that there would be a control circuit in order to facilitate the power adjustment as disclosed and also it is understood that the request for a higher power based on error rate is an evaluation of the quality. Also, it would have been obvious that there would be some type identifier to identify the type of device in the system based on the device sending feedback indicating it has an error rate which itself identifies the device as a receiver. It would have been obvious to one of ordinary skill in the art to use a control circuit and identifiers since doing so would have been obvious to one of ordinary skill in the art interpreting the teachings of Aerts.
Regarding claim 3, Aerts teaches the hearing device system according to claim 2, wherein the control circuit is configured to select the first transmit power level and/or the second transmit power level based on the evaluation of the quality of the near field magnetic induction wireless link(s) between the at least one first device and each of the at least two other devices of the at least three devices by computing qualities of respective communication signals received by the first device from respective ones of the at least two other devices via the near field magnetic induction wireless link(s) (measure received signal strength and request transmitter adjust the transmitted energy accordingly, Aerts, [0031]).  
Regarding claim 4, Aerts teaches the hearing device system according to claim 3, wherein the control circuit is configured to increase the first transmit power level and/or the second transmit power level if one of the computed qualities is below a predetermined minimum communication link quality (insufficient error rate, Aerts, [0031]).  
Regarding claim 5, Aerts teaches the hearing device system according to claim 3, wherein the control circuit is configured to decrease the first transmit power level and/or the second transmit power level if one of the computed qualities exceeds a predetermined minimum communication link quality (power level adjusted to minimize interference, [0032]; while not explicit it would have been obvious to one of ordinary skill in the art that this would be a reduction based on there being interference from another transmitter power level that is too high).  
Regarding claim 6, Aerts teaches the hearing device system according to claim 3.
Although Aerts does not explicitly teach wherein the control circuit is configured to evaluate the quality of the near field magnetic induction wireless link(s) by calculating at least one of a packet error rate and a bit error rate of the communication signal received by the first device from each of the at least two other devices, it would have been understood and obvious to one of ordinary skill in the art that “low error rate” refers to bits or packets of data (Aerts, [0031]).  
Regarding claim 7, Aerts teaches the hearing device system according to claim 2.
Although Aerts does not explicitly teach wherein the control circuit is configured to transmit first device type identifiers respectively to the at least two other devices in a pairing session via a first near field magnetic induction transceiver, the first device type identifiers identifying a first device type, Aerts teaches sending a beacon signal [0025] and it would have been obvious to provide the devices a way to discover each other and know the context of what the discovered device is to the system in order to make the system of Aerts operable. 
Regarding claim 8, Aerts teaches the hearing device system according to claim 7, wherein the control circuit is configured to control the first near field magnetic induction transceiver to transmit during the pairing session an inquiry signal or a beacon signal with the first transmit power level (beacon signal sent with the higher second power level, Aerts, [0030]); and wherein the first transmit power level is higher than the second transmit power level ([0010], [0030]).  
Regarding claim 9, Aerts teaches the hearing device system according to claim 8.
Although Aerts does not explicitly teach wherein each of the at least two other devices of the at least three devices is configured to transmit a response signal comprising a second device type identifier for a second device type after receiving the inquiry signal and/or the beacon signal, Aerts teaches sending a beacon signal [0025] and it would have been obvious to provide the devices a way to discover each other and know the context of what the discovered device is to the system in order to make the system of Aerts operable.  
Regarding claim 12, Aerts teaches the hearing device according to claim 1, wherein at least one of the at least three devices comprises a neck-worn microphone system, a wireless receiver (ER, [0024]), a mobile telephone interface, a battery charging device, a remote control interface, an induction loop interface, or a FM receiver device.  
Claim 17 is substantially similar to claim 2 and is rejected for the same reasons.

Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aerts and Lerke (US 20100184383).
Regarding claim 10, Aerts teaches the hearing device system according to claim 9.
Although Aerts does not explicitly teach the feature wherein at least one of the at least two second devices is an auxiliary device, Lerke teaches an auxiliary device (1, Lerke, fig 1b) wirelessly connected to two hearing aid devices (2, Lerke, fig 1b) and it would have been obvious to use an auxiliary device since doing so is the use of a known technique to improve a similar system in the same way.  
Regarding claim 14 Aerts teaches the hearing device system according to claim 1.
Although Aerts does not explicitly teach the feature wherein the first pair of devices comprises a first hearing aid device and a second hearing aid device, and the second pair of devices comprises the first hearing aid device and a first auxiliary device, Lerke teaches an auxiliary device (1, Lerke, fig 1b) wirelessly connected to two hearing aid devices (2, Lerke, fig 1b) and it would have been obvious to use an auxiliary device since doing so is the use of a known technique to improve a similar system in the same way.  Furthermore, it would have been obvious that different functions could be assigned to different devices as claimed such that the scheme of Aerts ([0030]) with the hearing aids communicating at a different time slot than the control signals of a transmitter or  auxiliary device since doing so yields predictable results.
Regarding claim 15, Aerts and Lerke teaches the hearing device system according to claim 14, wherein a first distance d, between the first hearing aid device and the second hearing aid device of the first pair of devices is greater than a second distance d2 between the first hearing aid device and the first auxiliary device of the second pair of devices (between each transmitter and the opposite receiver, there will typically also be part of the user's skull and brain, and a greater distance than between the pair of receivers, Aerts, [0021]), when the first and second hearing aids are at their respective operational positions with respect to a user (when being worn, [0021]), and wherein the first transmit power level is greater than the second transmit power level (second power level which is higher than first power level—first and second are reversed in their meaning in Aerts, [0030]).  
Regarding claim 16, Aerts and Lerke teaches the hearing device system according to claim 14.
Although Aerts and Lerke does not explicitly teach the feature further comprising a second auxiliary device, wherein a third pair of devices of the at least three devices comprises the second hearing aid and the second auxiliary device, and wherein the third pair of devices is configured to transmit in the second time slot with a third transmit power level which is different from the first transmit power level, and each of the second and third transmit power levels is smaller than the first transmit power level, it would have been obvious that different functions could be assigned to different devices as claimed such as the scheme of Aerts ([0030]) and using two of the auxiliary devices of Lerke (Lerke, fig 1b) and also tailoring a third power level similar to the second power level that is adjusted specifically for the individual hearing aid to achieve a sufficiently low error rate as disclosed by Aerts ([0031]) since doing so is the use of a known technique to improve a similar system in the same way.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aerts and Solum (US 20150010179).
Regarding claim 11, Aerts teaches the hearing device according to claim 1,
Although Aerts does not explicitly teach the feature wherein at least one of the at least three devices comprises an external microphone arrangement, Solum teaches a microphone on a wireless hearing aid (Solum, [0039], fig 5) and it would have been obvious to one of ordinary skill in the art to implement an external microphone arrangement on a hearing aid of Aerts since doing so is the use of a known technique to improve a similar system in the same way.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aerts and Kates (US 20040190734).
Regarding claim 13, Aerts teaches the hearing device system according to claim 2.
Although Aerts does not explicitly teach the feature wherein the first device comprises a monaural hearing aid device, a monaural headset, or both, Kates teaches that a hearing aid with a left and right unit can be binaural or monaural (Kates, [0062]) and it would have been obvious to one of ordinary skill in the art to use a monaural hearing aid instead of the binaural hearing aid of Aerts (Aerts, [0019]) since doing so is the use of a known technique to improve a similar system in the same way.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651